DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 09/21/2020. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 11, 13 and 15 are objected to because of the following informalities: 
In claims 3, 11 and 15, line 1, recites "a user-plane", suggests change to “an user-plane”. Appropriate correction is required.
In claim 13, Typo error for the term "sendor" which should be “sender". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recite the limitations “the user-plane” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 13 and 16 recite the limitations “the processing unit” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,841,789 (Application no. 16/092,038). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed perform encapsulation processing on data to be sent to a network device in an ADPtive (ADP) layer of layer 2 to obtain an ADP-layer Protocol Data Unit (PDU), the ADP-layer PDU containing identifier information of the device; and a sendor, configured to send the ADP-layer PDU generated by the processing unit to a relay terminal device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-20 of U.S. Patent No. 10,841,789 (Application no. 16/092,038) to teach the invention of the claims 1-20 of the current application.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-10, 13-14 and 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S 2015/0029866) in view NPL-Huawei et al. “L2 UE Relay Technology consideration for wearable”, 3GPP DRAFT: R2-162642, Date 11-15 April, 2016; hereinafter “R2-162642”.
For claim 1: 
Liao discloses a method of relay transmission (see Liao, at least figure 4A-4B), comprising: 
(see Liao, at least figure 5; a remote UE), encapsulation processing on data to be sent to a network device in an ADPtive (ADP) layer of layer 2 to obtain an ADP-layer Protocol Data Unit (PDU) (see Liao, at least paragraph [0007]; [0051]; UE-to-Network relay) the ADP-layer PDU containing identifier information of the remote terminal device (see Liao, at least paragraph [0097]; the remote UE can select the relay UE by consideration on any other requirement, e.g., to detemine if a candidate relay UE has the same group identifier with the remote UE its own); and 
sending, by the remote terminal device (see Liao, at least paragraph [0078]; the remote UE may transmit relay discovery responses respectively to the selected relay UEs), the ADP-layer PDU to a relay terminal device (see Liao, at least paragraph [0078-[0079]; [0098]; transmit to the selected relay UEs).
Liao does not explicitly disclose data to be sent to a network device in an ADPtive (ADP) layer of layer 2 to obtain an ADP-layer Protocol Data Unit. 
R2-162642, from the same or similar fields of endeavor, discloses L2 UE Relay means that forwarding layer for the data or signaling of a remote UE is located the radio layer such as PDCP, RLC, or even MAC sublayer between a UE and eNB (see R2-162642, at least section 2, 2.1, 2.2; figure 2-1; the protocol stack of L2 UE Relay where packets of the Remote UE are routed to eNB).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises a method as taught by R2-162642. The motivation for doing this is to provide a system networks in order to improve reduce a transmission delay of relay data and improve overall performance of a system.
For claims 2, 10 and 14: 
(see Liao, at least paragraph [0087]; [0093]; group identifier (ID) indicating a requested group in communication which the remote UE has a group membership).
For claims 6 and 18: 
In addition to rejection in claims 6 and 18, Liao- R2-162642 further disclose wherein the ADP-layer PDU further contains bearer identifier information of a bearer to which the data belongs (see R2-162642, at least section 2, 2.2; these packets will be forwarded to the low layer entities of radio bearers for the relay UE). The motivation for doing this is to provide a system networks in order to improve reduce a transmission delay of relay data and improve overall performance of a system.
For claim 9: 
For claim 9, claim 9 is directed to a method of relay transmission, which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
For claim 13: 
For claim 13, claim 13 is directed to a device of relay transmission, which has similar scope as claim 1. Therefore, claim 13 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 3-5, 7-8, 11-12, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and 
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Zhu et al. (U.S 2014/0038622), discloses the L2 layer includes a media access control (MAC) sublayer, a radio link control (RLC) sublayer, and a packet data convergence protocol (PDCP) sublayer, which are terminated at the eNB on the network side. Zhang (U.S 2017/0142761), discloses setting up a first bearer to a second terminal, wherein the first terminal serves as a relay device between the second terminal and a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/25/2022